           Case 1:18-cr-00135-DAD-BAM Document 136 Filed 07/22/20 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Nazem Alnajar
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00135 DAD
11                                 Plaintiff,             STIPULATION TO CONTINUE
                                                          SENTENCING HEARING;
12   v.                                                   FINDINGS AND ORDER
13   NAZEM ALNAJAR,                                       DATE: September 18, 2020
                                                          TIME: 10:00 a.m.
14                                 Defendant.             JUDGE: Hon. Dale A. Drozd
15

16
                                                STIPULATION
17
             COMES NOW, Defendant, NAZEM ALNAJAR, by and through his attorney of record,
18

19 Monica L. Bermudez and The United States of America, by and through his counsel of record GRANT
20 RABENN, hereby stipulate as follows:

21           1.      By previous order, this matter was set for sentencing on July 27, 2020.
22
             2.      By this stipulation, defendants now move to continue the sentencing hearing to
23
     September 18, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in
24
     this request.
25
             3.      The parties agree and stipulate, and request that the Court find the following:
26

27           a.      Mr. Alnajar’s daughter has undergone surgery and he has been providing her

28 aftercare. An additional surgery is required and his continue care of her is required after the surgery.
                                                      1
29

30
           Case 1:18-cr-00135-DAD-BAM Document 136 Filed 07/22/20 Page 2 of 2


     Mr. Alnajar requests an extension of his sentencing date.
 1
            c.      The government does not object to, and agrees with, the requested continuance.
 2

 3 IT IS SO STIPULATED.

 4 DATED: July 22, 2020

 5                                        /s/ Monica L. Bermudez
                                          MONICA L. BERMUDEZ
 6                                        Counsel for Defendant
                                          NAZEM ALNAJAR
 7

 8 DATED: July 22, 2020
                                          /s/ Grant Rabenn
 9                                        GRANT RABENN
                                          Assistant United States Attorney
10

11

12

13

14                                                ORDER

15          The sentencing hearing currently set for July 28, 2020, is continued to September 21, 2020 at

16 10:00am in Courtroom 5.

17
     IT IS SO ORDERED.
18

19      Dated:     July 22, 2020
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                       2
29

30
